IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs January 10, 2001

                  STATE OF TENNESSEE v. C. CURTIS BROWN

                  Direct Appeal from the Criminal Court for Shelby County
                           No. P-21984    Bernie Weinman, Judge



                     No. W1999-01933-CCA-R3-CD - Filed March 14, 2001


The defendant, after having his authority to write bonds in the 30th Judicial District revoked, appeals
the trial court’s decision and asserts that there was insufficient evidence to support the trial court’s
findings. Furthermore, the defendant asserts that the trial court’s action was excessive. After
review, we affirm the trial court in all respects.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and JOE
G. RILEY, JJ., joined.

Gerald S. Green, Memphis, Tennessee, for the appellant, C. Curtis Brown.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Kenneth Roach, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                              OPINION

        On September 30, 1999, the State petitioned the Criminal Court of Shelby County to order
the defendant, C. Curtis Brown, to show cause why his authority to write bonds should not be
cancelled. The defendant was ordered to appear before the court on October 14, 1999 for a hearing
on the matter. At the conclusion of the hearing, the court took the case on advisement. On
November 22, 1999, the Criminal Court of Shelby County entered an order finding the defendant
in violation of Tennessee Code Annotated section 40-11-126(6) and revoked his authority to write
bonds in the 30th Judicial District. The defendant filed a timely appeal and his appeal is now before
this Court.

        The defendant asserts that the trial court lacked sufficient evidence to support its finding him
in violation of Tennessee Code Annotated section 40-11-126(6) and revoking his authority to write
bonds in the 30th Judicial District of Tennessee. Furthermore, the defendant asserts that the trial
court’s revocation of his authority was excessive. After review, we affirm the trial court in all
respects.

                                                Facts

        At the October 14, 1999 hearing, Mr. Ray Johnson, a security guard, testified that he was
working outside the 24-hour clerk’s office on September 22, 1999. He overheard a conversation
between the defendant and a young lady standing in the corridor outside the office. He said he saw
the defendant approach the young lady and ask her if she needed a bondsman and handed her a
business card. He overheard Mr. Rubin, another security guard, ask the defendant who he was
working for and the defendant replied, “Ms. Ruby Hale.”

        Next, Mr. Larry King, Vice-President of Memphis Bonding Company, testified that Memphis
Bonding Company terminated the defendant’s employment on August 23, 1999. He said the
defendant later asked to be re-hired but the company refused to rehire him. Mr. King introduced a
copy of Memphis Bonding’s payroll record, which indicated the last payment to the defendant from
Memphis Bonding was on August 6, 1999. He also introduced a memorandum from the Honorable
James C. Beasley, Jr., an administrative judge, dated August 13, 1999. The memorandum warned
bonding agents that the court would consider it improper for bonding agents to solicit business
outside the 24-hour clerk’s office. Mr. King said the defendant was aware of this memorandum and
had signed it.

        Next, Ms. Leah Collins, a bookkeeper for Memphis Bonding, testified that the defendant was
fired on August 23, 1999. She said that all bond powers issued to him were returned to Memphis
Bonding Company.

         The defendant testified on his own behalf. He said that Marlo Pride approached him on
September 21, 1999, about making a bond for two of Marlo’s friends. The defendant then spoke
with one of the men’s girlfriends, Danielle Nelson, on September 23, 1999. The defendant claimed
that Ms. Nelson was the lady to whom Mr. Johnson testified about being with the defendant. The
defendant claimed that Mr. Johnson was mistaken in his testimony that the defendant asked her if
she needed a bondsman and handed her a card. The defendant said that he spoke with Ms. Nelson
in the lower level of the jail and that he never handed her a business card nor solicited her business.
However, Mr. Johnson never identified Ms. Nelson as being the lady to whom the defendant talked
or handed a card. The defendant admitted that he had been fired from Memphis Bonding Company,
had turned in his bonding powers sometime in August, and did not have authority to write for any
other bonding company. However, the defendant maintained that he still had the authority to write
bonds.

        Finally, Ms. Danielle Nelson testified that the defendant assisted her in acquiring the money
necessary to put up a bond for her boyfriend. She said the defendant did not solicit her business nor
did he hand her a business card.


                                                 -2-
        After taking the case on advisement, the Criminal Court of Shelby County found the
defendant in violation of Tennessee Code Annotated section 40-11-126(6) and revoked his authority
to write bonds in the 30th Judicial District. The defendant’s appeal is timely before this Court.

                                               Analysis

        The defendant first asserts that there was insufficient evidence to revoke his authority
pursuant to Tennessee Code Annotated section 40-11-125 by finding him in violation of Tennessee
Code Annotated section 40-11-126(6). Specifically, the defendant’s entire argument section of his
brief on this issue is as follows:

       The evidence against the appellant below was highly impeachable and biased. The
       appellant could produce the allegedly solicited customer who would testify that there
       was no solicitation by the appellant.

      A court may withdraw a bondsman’s authority to write bonds pursuant to Tennessee Code
Annotated section 40-11-125, which provides:

       [A]pproval of a professional bondsman or other surety may be withheld, withdrawn,
       or suspended by any court if, after investigation, it appears that a bondsman . . .
           (3) Is guilty of professional misconduct as described in § 40-11-126.

Furthermore, Tennessee Code Annotated section 40-11-126(6) provides:

       [T]he following is deemed unprofessional conduct, and no bondsman or surety agent
       shall: . . .
           (6) solicit business in any place where prisoners are confined.

        At the hearing, Mr. Johnson testified that he witnessed the defendant approach a young lady
outside the Shelby County Justice Complex, ask her if she needed a bondsman, and handed her a
card. He also testified that he asked the defendant who he was writing bonds for and he replied,
“Ms. Ruby Hale.” The defendant’s employer also testified at the hearing and stated that the
defendant signed a memo that stated that soliciting business outside the Justice Complex was
improper. The employer also testified that the defendant had been fired and had no authority to write
any bonds. The defendant testified on his own behalf and asserted that the lady Mr. Johnson saw
him talking to had contacted him in order to obtain a bond for someone else. The defendant also
claimed that at the time he was talking to the lady, he still had authority to write bonds. After taking
the case on advisement, the Shelby County Criminal Court found the defendant in violation of
Tennessee Code Annotated section 40-11-126(6), and revoked his bonding authority in the 30th
Judicial District.

         In reviewing the defendant’s assertions, the defendant does not cite to the record, does not
cite to any authority, nor does the defendant articulate how the evidence against him was insufficient


                                                  -3-
to support the trial court’s determination. After review of the record, we find no basis for the
defendant’s conclusory assertions and sufficient evidence to support the trial court’s findings.

        Next, the defendant asserts that the trial court’s order revoking his authority to write bonds
was excessive. In support of his argument, the defendant simply cites to the Eighth Amendment of
the Constitution of the United States, the Magna Carta, and Article I, Section 8 of the Tennessee
Constitution, arguing that by revoking his authority to write bonds, the trial court deprived him of
his livelihood.

        The trial court clearly had jurisdiction to revoke the defendant’s authority to write bonds after
an investigation and a hearing. See Tenn. Code Ann. § 40-11-125. The defendant asserts that the
court’s action was the equivalent of unconstitutionally excessive punishment. However, the
defendant cites no authority for this particular position nor does he articulate how this action was
excessive. In fact, the defendant received no jail time, no fine, no probation, nor any other type of
alternative sentence. The defendant simply had his authority to write bonds revoked. The defendant
was given a hearing on this matter and the trial court clearly acted within its authority by revoking
the defendant’s authority to write bonds. After reviewing the record, we find that the trial court’s
actions did not violate the defendant’s constitutional rights. Therefore, we affirm the trial court in
all respects.

                                              Conclusion

        After review, we find that the trial court had sufficient evidence before it upon which to base
its conclusions. Furthermore, we find the trial court’s revocation of the defendant’s authority to
write bonds was not unconstitutionally excessive. We affirm the trial court in all respects.




                                                        ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                  -4-